IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0212
                               Filed March 30, 2022


IN THE INTEREST OF E.H. and L.H.,
Minor Children,

D.H., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



      A father appeals the juvenile court order terminating his parental rights.

AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Judith Jennings Hoover, Cedar Rapids, attorney and guardian ad litem for

minor children.



      Considered by Tabor, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


CARR, Senior Judge.

       A father appeals the juvenile court order terminating his parental rights. We

find there is clear and convincing evidence in the record to support termination of

the father’s parental rights and termination is in the children’s best interests. We

affirm the termination of the father’s parental rights.

       I.     Background Facts & Proceedings

       D.H. is the father of E.H., born in 2012, and L.H., born in 2016. 1 The

children were removed from the parents’ care in July 2017 and placed in foster

care. The Iowa Department of Human Services (DHS) became involved with the

family because there were reports the mother was using methamphetamine and

the father was incarcerated on drug-related charges. The father participated in

services after he was released from prison. The children were returned to his care

in January 2019. The juvenile court proceedings were closed in November 2019.

       New juvenile court proceedings were initiated when officers found

methamphetamine paraphernalia and marijuana in the father’s car. In addition,

there were concerns because the father made comments about harming himself.

The children were removed from the father’s care on August 27, 2020.2 The father

tested positive for methamphetamine, amphetamines, and marijuana. A hair test

of L.H. was positive for methamphetamine. The children were adjudicated to be




1 The mother did not appear at the termination hearing and does not appeal the
termination of her parental rights.
2 The children were initially placed with the mother, but concerns arose that she

was using methamphetamine. The children were removed from the mother’s care
and placed with the maternal grandmother. Later, the children were placed in
foster care.
                                          3


in need of assistance (CINA) pursuant to Iowa Code section 232.2(6)(c)(2) and (n)

(2020).

       The father tested positive for marijuana in March 2021. In April, the father

had a substance-abuse evaluation.              He stated he had been using

methamphetamine daily but quit about one month before the evaluation. The

father had another evaluation in September. He admitted that he came to the

evaluation high on marijuana and smoked marijuana every day. He tested positive

for methamphetamine and marijuana on several occasions in May through

September. He did not appear for all requested drug tests.

       Service providers reported the father would “get very verbally aggressive

and offensive with the team when things are not going as he wants them to.” The

children stated they were in fear of the father at times. L.H. stated the father yelled

at him and he became “so scared [his] stomach hurt.” L.H. also told social workers

the father hit him “lots of times.” The father did not attend recommended classes

for anger management.

       On September 23, the State filed a petition seeking termination of the

parents’ rights. The father tested positive for methamphetamine on October 5.

The termination hearing was held on January 7, 2022. Two weeks before the

hearing, the father had a semi-supervised visit. The children reported the father

used his “scary voice,” yelling and cursing at them. The visits returned to fully

supervised. By the time of the hearing, the father was attending treatment for

substance abuse. The father testified he had not used methamphetamine since

March 15, 2021. He asserted that all of his positive tests since then were faulty.

The father stated that he still smoked marijuana.
                                         4


         The juvenile court terminated the father’s parental rights under section

232.116(1)(f) (2021).3 The court found the children could not be returned to the

father’s care, noting “[h]e would need to demonstrate a much longer period of

sobriety and stability before the children could be placed in his care again.” The

court determined that termination of the father’s parental rights was in the

children’s best interests.   The court did not apply any of the exceptions to

termination found in section 232.116(3). The father appeals the termination of his

parental rights.

         II.   Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the children. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).




3Section 232.116(1)(f) applies when the juvenile court finds the following have
occurred:
             (1) The child is four years of age or older.
             (2) The child has been adjudicated a [CINA] pursuant to
      section 232.96.
             (3) The child has been removed from the physical custody of
      the child’s parents for at least twelve of the last eighteen months, or
      for the last twelve consecutive months and any trial period at home
      has been less than thirty days.
             (4) There is clear and convincing evidence that at the present
      time the child cannot be returned to the custody of the child’s parents
      as provided in section 232.102.
                                         5


      III.   Sufficiency of the Evidence

      The father claims the State did not present clear and convincing evidence

to support termination of his parental rights. He disputes whether the State proved

the fourth element of section 232.116(1)(f), which is evidence that the children

could not be safely returned to his care. He points out that his recent drug tests

were negative for methamphetamine. The father asserts that the children could

have been returned to his care at the time of the termination hearing.

      Section 232.116(1)(f) provides a parent’s rights may be terminated when

there is clear and convincing evidence the child is more than four years old, has

been adjudicated CINA, has been removed from the parent’s care for at least

twelve months, and cannot be returned to the parent’s care at the time of the

termination hearing. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014). We

consider whether the parent is “in a position to care for [the children] without

ongoing DHS involvement.” Id.

      While the father had some recent drug tests that were negative for

methamphetamine, he consistently tested positive for marijuana.          The father

admitted that he should have been abstaining from all mood-altering drugs,

including marijuana, as part of his substance-abuse treatment program. We agree

with the juvenile court’s assessment:

      [The father] has had ample opportunity to address his substance
      abuse issues. With his lengthy history of use, 90 days of sobriety is
      not a good indicator that he has made the necessary changes in his
      lifestyle to provide a stable, sober home for his children, particularly
      in light of the fact that he appears to have made little to no effort to
      stop using marijuana.
                                           6


Furthermore, the father had not addressed his problems with anger management.

We conclude there is clear and convincing evidence in the record to support

termination of the father’s parental rights under section 232.116(1)(f).

       IV.    Best Interests

       The father contends that termination of his parental rights is not in the best

interests of the children. He asserts that he has a strong bond with the children.

       In considering the best interests of a child, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional needs of the

child under section 232.116(2).” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). “It is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

Id.

       On this issue, the juvenile court stated:

               The Court finds termination of parental rights and adoption to
       be in these children’s best interest. The have been removed from
       parental custody twice and have spent a significant portion of their
       short lives living with relatives or in the foster care system due to their
       parents’ substance abuse issues. They need permanency now.
       While there is clearly a bond between the children and their parents,
       especially [the father], this bond does not outweigh the need for
       permanency in the lives of these children. They simply should not
       be forced to wait longer in order for their parents to demonstrate
       meaningful changes and long-term sobriety.

       We find termination of the father’s parental rights is in the children’s best

interests for the reasons set out in the juvenile court’s decision. The father has not

been able to consistently maintain sobriety. The children need stability, which the
                                          7


father cannot provide. A contrary ruling would be based on wishful thinking instead

of the evidence. The children are owed more.

       The trial court got this right. We affirm its decision terminating the father’s

parental rights.

       AFFIRMED.